 


110 HRES 311 IH: Congratulating Iowa State University for its efforts to refurbish and rededicate Morrill Hall.
U.S. House of Representatives
2007-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS
1st Session
H. RES. 311 
IN THE HOUSE OF REPRESENTATIVES 
 
April 17, 2007 
Mr. Latham submitted the following resolution; which was referred to the Committee on Education and Labor
 
RESOLUTION 
Congratulating Iowa State University for its efforts to refurbish and rededicate Morrill Hall. 
 
 
Whereas Iowa was the first state in the Nation to accept the terms of the Morrill Act, and Iowa State University (ISU) was one of the first institutions to be designated as a land-grant institution; 
Whereas this early connection to the mission of land-grant institutions has helped make ISU and the State of Iowa a leader in agriculture; 
Whereas ISU dedicated the aptly named Morrill Hall on June 16, 1891; 
Whereas Morrill Hall was designed in the Beaux Arts architectural design process which used major architectural volumes to express functional unity; 
Whereas Morrill Hall’s 3 principle uses (a chapel, library, and museum) were consistent with the aspirations for traditional student life as well as for expanding instruction that combined the theoretical with the practical; 
Whereas George Washington Carver enrolled at ISU shortly before Morrill Hall was dedicated and was the first black graduate of ISU; 
Whereas George Washington Carver’s presence at that time on the campus of ISU also relates him to the Second Morrill Act that provided for educational opportunities for students regardless of race; 
Whereas Morrill Hall’s uses changed over the hundred years following its dedication; 
Whereas after sitting empty for approximately 10 years, Morrill Hall was significantly refurbished through a multi-million dollar renovation effort; 
Whereas Morrill Hall will be rededicated on April 20, 2007, and will house the Christian Petersen Art Museum, the Center for Excellence in Learning and Teaching, and the Center for Visual Learning in Textiles and Clothing; 
Whereas the Christian Petersen Art Museum, in addition to housing the Christian Peterson Collection, will have 2 exhibition gallery spaces, one of which can be used daily as a high-tech visual learning theater as well as a gallery space, while the second space will house contemporary exhibitions and can be converted periodically into a studio for visiting public artists; 
Whereas the Center for Excellence in Learning and Teaching helps ISU’s teachers improve their skills by comparing teaching techniques with colleagues, experimenting with new techniques, consulting on course design, and learning how to use new technologies in the classroom; and 
Whereas the Center for Visual Learning in Textiles and Clothing will include storage facilities for the collection’s 7,500 pieces from around the world and dating from the early 1800s, a special laboratory for conserving and restoring textiles, a high-tech classroom that can be used for distance education, and a gallery for fiber arts and apparel exhibits: Now, therefore, be it 
 
That the House of Representatives congratulates Iowa State University for its efforts to refurbish and rededicate Morrill Hall. 
 
